ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on January 22, 1974 (289 So.2d 792) affirming the order of the Circuit Court for Dade County, Florida, dated October 5, 1973, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed November 27, 1974 (304 So.2d 116) and mandate now lodged in this court, quashed this court’s judgment and remanded the cause;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on February 7, 1974 is withdrawn, the judgment of this court entered on January 22, 1974 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of the circuit court appealed in this cause is reversed and the cause is remanded for further proceedings consistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16b, F.A. R.).